              Case:21-80053-jwb    Doc #:23 Filed: 07/26/2021    Page 1 of 2




                       UNITED STATES BANKRUPTCY COURT
                     FOR THE WESTERN DISTRICT OF MICHIGAN
                            ________________________

In re:
                                                          Case No. BG 21-00524
LARRY ALLEN CLUCHEY,                                      Chapter 7

                Debtor.
_______________________________________/

WORLD ENERGY INNOVATIONS, LLC
f/d/b/a WORTHINGTON ENERGY
INNOVATIONS, LLC,

                      Plaintiff,
                                                          Adversary Proceeding
         v.                                               No. 21-80053-jwb

LARRY ALLEN CLUCHEY &
SHERRY D. CLUCHEY,

                Defendants.
_______________________________________/

ORDER DENYING DEFENDANT LARRY ALLEN CLUCHEY’S MOTION TO DISMISS
COUNT I, COUNT II, COUNT III, COUNT IV, COUNT V, COUNT VI, AND COUNT VII
              OF THE INSTANT ADVERSARY PROCEEDING

                      PRESENT: HONORABLE JAMES W. BOYD
                               United States Bankruptcy Judge

         This matter came before the Court for a hearing held on July 20, 2021, in Grand

Rapids, on Defendant Larry Allen Cluchey’s Motion to Dismiss Count I, Count II, Count

III, Count IV, Count V, Count VI, and Count VII of the Instant Adversary Proceeding (AP

Dkt. No. 11) (the “Motion to Dismiss”) and Plaintiff World Energy Innovations, LLC’s

Response in Opposition to Motion to Dismiss (AP Dkt. No. 21). Robert F. Wardrop, II,

Esq., attorney for Defendant Larry Allen Cluchey and Tyson A. Crist, Esq., attorney for

Plaintiff World Energy Innovations, LLC, appeared at the hearing and made arguments
               Case:21-80053-jwb   Doc #:23 Filed: 07/26/2021       Page 2 of 2




 to the Court. In accordance with the Court’s ruling announced on the record at the

 conclusion of said hearing, which ruling is incorporated herein;

         NOW, THEREFORE, IT IS HEREBY ORDERED that the Motion to Dismiss filed

 by Defendant Larry Allen Cluchey (AP Dkt. No. 11) be, and hereby is, DENIED in its

 entirety.

         IT IS FURTHER ORDERED that the Clerk shall serve a copy of this Order pursuant

 to Fed. R. Bankr. P. 9022 and LBR 5005-4 upon Tyson A. Crist, Esq., attorney for the

 Plaintiff, Robert F. Wardrop, II, Esq., attorney for Defendant Larry Allen Cluchey, and

 Steven M. Bylenga, Esq., attorney for Defendant Sherry D. Cluchey.

                                     END OF ORDER

 Tyson A. Crist
 John C. Cannizzaro
 ICE MILLER LLP
 250 West Street, Suite 700
 Columbus, OH 43215
 Phone: (614) 462-2243
 tyson.crist@icemiller.com
 john.cannizzaro@icemiller.com

 Counsel for Plaintiff,
 World Energy Innovations, LLC,
 f/d/b/a Worthington Energy Innovations, LLC




IT IS SO ORDERED.

Dated July 26, 2021
